Case 19-12556-KCF Doc 101-5 Filed 07/14/21 Entered 07/14/21 16:38:31   Desc
                Exhibit E - Certification of Counsel Page 1 of 3




                        EXHIBIT E
                  Certification of Counsel
Case 19-12556-KCF Doc 101-5 Filed 07/14/21 Entered 07/14/21 16:38:31                         Desc
                Exhibit E - Certification of Counsel Page 2 of 3



PERKINS COIE LLP
Jeffrey D. Vanacore
1155 Avenue of the Americas, 22nd Floor
New York, NY 10036-2711
Telephone: 212.262.6900
Email: JVanacore@perkinscoie.com
Deborah M. Kennedy (admitted pro hac vice)
1900 Sixteenth Street, Suite 1400
Denver, CO 80202-5255
Telephone: 303.291.2339
Email: DKennedy@perkinscoie.com
Special Counsel to the Chapter 7 Trustee
                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF NEW JERSEY
------------------------------------------------------
                                                         )   Case No. 19-12556 (KCF)
In re:                                                   )
                                                         )   Chapter 7
ELIA J. ZOIS and MARIANA ZOIS,                           )
                                                         )   Judge Kathryn C. Ferguson
                                                         )
                           Debtors.                      )
------------------------------------------------------

                                    CERTIFICATION OF COUNSEL

Jeffrey D. Vanacore, pursuant to 28 U.S.C. § 1746, states as follows:

         1.       I am a senior counsel in the law firm of Perkins Coie LLP, special counsel for

John M. McDonnell, the chapter 7 trustee, (the “Trustee”) for the bankruptcy estates of Elia J. Zois

and Mariana Zois, (the “Debtors”). I submit this Certification in connection with the First Interim

and Final Application of Perkins Coie LLP for Allowance of Compensation and Reimbursement

of Expenses as Special Counsel to the Chapter 7 Trustee (the “Application”), for the period from

October 3, 2019 through May 6, 2020 (the “Application Period”).

         2.       In accordance with 18 U.S.C. § 155 and the Rules of this Court, neither I nor any

attorney of my firm has entered into any agreement, written or oral, express or implied, with the




152887461.1
Case 19-12556-KCF Doc 101-5 Filed 07/14/21 Entered 07/14/21 16:38:31                           Desc
                Exhibit E - Certification of Counsel Page 3 of 3



Trustee, the Debtors, any creditor, or any other party in interest, or any attorney of such person,

for the purpose of fixing the amount of any of the fees or other compensation to be allowed or paid

from the assets of the Debtors’ bankruptcy estates.

         3.     In accordance with § 504 of the Bankruptcy Code, no agreement or understanding

exists between me, my firm or any attorney thereof, on the one hand, and any other person, on the

other hand, for the division of such compensation as my firm may receive from the Trustee herein,

nor will any division of fees prohibited by § 504 of the Bankruptcy Code be made by me, or any

partner or associate of my firm.

         4.     I have reviewed the requirements of D.N.J. LBR 2016-3 and the Revised UST

Guidelines, and certify to the best of my knowledge and belief that this Application substantially

complies with such local rule, order, and guidelines.

         I certify, under penalty of perjury, that the foregoing statements made by me are true to the

best of my knowledge, information, and belief.




Dated: July 14, 2021                                           /s/ Jeffrey D. Vanacore
                                                               Jeffrey D. Vanacore




152887461.1
